Marisa S.-H. v Christopher H. (2017 NY Slip Op 05572)





Marisa S.-H. v Christopher H.


2017 NY Slip Op 05572


Decided on July 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2017

Friedman, J.P., Renwick, Andrias, Moskowitz, Gesmer, JJ.


4437 102061/12

[*1]Marisa S.-H., Plaintiff-Respondent,
vChristopher H., Defendant-Appellant, Michael P., et al., Defendants.


Christopher H., appellant pro se.
Marisa S.-H., respondent pro se.

Order, Supreme Court, New York County (Tandra L. Dawson, J.), entered May 20, 2016, which, to the extent appealed from as limited by the briefs, granted plaintiff wife's motion to confirm a report and recommendation of a special referee, and denied defendant husband's motion to reject it, unanimously affirmed, without costs.
The Special Referee's report was amply supported by the record (Nager v Panadis , 238 AD2d 135, 135-136 [1st Dept 1997]). The "badges of fraud" supporting the Special Referee's finding of a fraudulent conveyance are compelling, and not contested by the husband (Wall St. Assoc. v Brodsky , 257 AD2d 526, 529 [1st Dept 1999]). As the Special Referee found, the husband admitted that he sold the marital residence to a person he trusted and in fact considers to be his mother, and he does not deny selling the apartment below market value (id. ). The husband also does not deny selling the property in secret or that it was done in an effort to delay and defraud the wife from her equitable share of property. Nor is there a basis to challenge the Special Referee's determination that the relatively modest amount of the wife's attorney's fees was "reasonable" and recoverable under Debtor and Creditor Law § 276-a.
We have considered the husband's remaining contentions, which are largely irrelevant, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2017
CLERK